Citation Nr: 1133859	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2009.  In November 2009, the Board remanded this case for further development.

In April 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The opinion was received in May 2011.  In June 2011, the Board informed him that it had requested a specialist's opinion in conjunction with his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In August 2011, his representative submitted additional argument in support of the claim in response to the May 2011 VHA opinion.  As such, the Board will proceed with the consideration of the Veteran's case.


FINDING OF FACT

The preponderance of the evidence shows that an acquired psychiatric disorder was not incurred in or aggravated by one or more reported in-service personal assault stressors or is otherwise related to any aspect of the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the agency of original jurisdiction (AOJ).  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in January 2010 that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim, of the appellant's and VA's respective duties for obtaining evidence, and that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in August 2010 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and Social Security Administration (SSA) records.  The Veteran submitted private treatment records from Dr. K.B. and was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.

The Board remanded the Veteran's claim in November 2009 for him to be provided adequate notice regarding claim of service connection for psychiatric disorder due to personal assault and for the Veteran to be afforded a VA medical examination.  The Veteran was sent adequate notice in January 2010 and was scheduled for a VA medical examination; however, he failed to appear for the examination.  As such, the Board is thus satisfied that the RO has substantially complied with the orders of the November 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  Here, during the hearing, although the VLJ did not explicitly note the bases of the prior determinations, note the elements that were lacking to substantiate the Veteran's claims, or suggest the submission of evidence that may have been overlooked, his demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's psychiatric disorder was incurred in service and to identify any outstanding evidence that might have been overlooked.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on these bases.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for some disorders, including psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010). 

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist. 

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992). 

The Board notes that, in claims for PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272   (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran essentially asserts that he had no psychiatric disability prior to service and has suffered from psychiatric disability since that time.  As such, he maintains that service connection is warranted.

The service treatment records reveal that upon examination at enlistment in June 1977 the Veteran reported that he had made a suicide attempt at age 13 because of family problems and that his problems were now resolved.  He was subsequently hospitalized in November 1980 with a provisional diagnosis of adjustment reaction with suicidal ideation after he had made a verbal threat of suicide and a suicidal gesture by trying to drink a bottle of poison.  His speech was spontaneous and coherent, there was no evidence of affective or thought disorder, and he denied substance abuse, paranoid delusions and suicidal and homicidal ideation.  He indicated that he desired a hardship discharge so that he could be home to help his family.  The Veteran was diagnosed with an adjustment disorder and it was noted that he did not appear to be a danger to himself or others.

Subsequently, during his treatment in November 1980, the Veteran complained of being pushed around and of being tired and requested a hardship discharge.  On mental status evaluation there was no evidence of psychosis or neurosis.  Later during his treatment in November 1980 the Veteran was noted to have threatened to drink poison if he did not get out of the Navy.  A history of several manipulative suicidal gestures in the past was also noted.  The final diagnosis after hospital evaluation was passive dependent personality and manipulative effort to avoid military duty.  In addition, he was noted to be fully responsible for all of his actions.

The post-service medical records reveal that the Veteran was hospitalized in a VA hospital in July and August 1983 at which time a one-year history of depression and vegetative symptoms was reported.  Also reported was a history of alcohol abuse and a three-year history of amphetamine abuse.  The final diagnoses were alcohol abuse and amphetamine abuse.  He was again hospitalized from August to November 1983 after initial admission to the substance abuse treatment unit.  During this hospitalization he complained of vague hallucinations.  However, psychological testing did not confirm any thinking disorder, and after treatment and evaluation, the final diagnoses were continuous alcohol dependence, continuous substance abuse with marijuana and amphetamines and schizotypal personality disorder.  The hospital report reflected that he constantly asked for Thorazine and that no medications were given him at discharge.

Follow-up records from November 1983 reflect the Veteran reported that he had developed hallucinations in service in 1979 and that these symptoms along with his paranoia led to feelings of anger, depression and sadness and consequently to many suicide attempts.  He related that he had been given Thorazine and Atarax during his most recent hospitalization and denied current hallucinations.  The mental status examination revealed the Veteran to be casually and appropriately dressed.  He was noted to be on time.  He was pleasant and cooperative.  He was oriented times three.  He answered questions respectfully and thoughtfully.  He appeared relaxed and at east.  The Veteran's associative processes were coherent without any loosening or distractibility.  He was able to express his ideas in a logical, coherent manner and appeared goal-oriented.  He showed appropriate affect, emotion, insight, and judgment.  His memory showed no deficit.  

In December 1983 the Veteran reported that he started to have hallucinations again.  He reported being somewhat depressed and had fleeting suicidal ideation.  In April 1984 the Veteran was diagnosed with paranoid schizophrenia and in May 1984 he was diagnosed with anxiety.  In September 1984 the Veteran complained of depression and was diagnosed with paranoid schizophrenia and depression.  In another treatment note dated in September 1984 the Veteran was diagnosed with polysubstance abuse and depression.

In June 1984 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran reported difficulty sleeping, poor appetite, and being tense, nervous, and frequently depressed.  He reported drinking to calm his nerves and vaguely admitted to using drugs.  He stated that he could not get along with people and reported treatment for his alcohol and drug abuse.  Examination revealed the Veteran to be suitably dressed.  He gave relevant answers and was coherent but not cooperative and frequently evasive.  He was tense and spoke rapidly.  He was suspicious and vaguely admitted to hallucinatory experiences but it was unclear whether this occurred apart from alcohol and drug intake.  He reported memory lapses and his emotional reaction was depression.  Insight and judgment were marginal.  After examination, the Veteran was diagnosed with history of alcohol abuse and personality disorder schizoid type.

Subsequent VA inpatient and outpatient treatment records reflect diagnoses of schizophrenia (See September 1984, October 1984, June 1985, August 1985, August 2005 outpatient records) and depression and anxiety (See September 1984 and 1986 outpatient records) along with consistent diagnoses of alcohol and drug abuse.  In October 1990 the Veteran was diagnosed with major depressive disorder with psychotic features and in December 1990 the Veteran reported visual hallucinations.  A personality disorder has also been diagnosed on numerous occasions, and on hospitalization in November 1991 major depression with psychotic features was diagnosed along with cocaine and alcohol abuse.  He was diagnosed as having adjustment disorder with mixed emotions, continuous alcohol and cocaine dependence and personality disorder with antisocial features on hospitalization in February 1992, and after hospitalization in April 1992 the diagnoses were continuous alcohol and cocaine dependence and antisocial personality disorder.  In October 1991, September 2005, and July 2005 the Veteran was diagnosed with depression.  In a private inpatient treatment note, dated in March 2005, the Veteran was diagnosed with major depression with psychotic feature, cocaine, alcohol, and marijuana dependence.  In September 2005 the Veteran was diagnosed with cocaine abuse, in remission, and depression.

Social Security Administration (SSA) records associated with the claims file reflect findings of depression, including records dated in October 2001, September 2005, and January 2006. 

At the May 2009 Board hearing the Veteran testified that he did not have any psychiatric conditions prior to service.  At the hearing he identified several in-service incidents which he contends was the basis for his current psychiatric disorder.  He reported an incident where he was assaulted by a Chief H., who purportedly hit him over the head with a shackle.  He also indicated that he began to hear voices after this incident.  Further, he reported another incident where he was assaulted by shore patrol at a Christmas party in barracks while stationed in Guantanamo Bay, Cuba; as well as an incident where a friend of his was killed by a marine while they were on R&R in Haiti.  He also stated that he received a reduction in rank during service because of failure to return to Guantanamo for a court martial conducted as a result of the incident where his friend was killed.  Moreover, he indicated that he continuously had problems of his same psychiatric condition that he had today since he left service in 1980.  In short, the Veteran's testimony reflects that he developed a chronic psychiatric disability during service.  

In May 2009 Dr. K.B. diagnosed with psychosis NOS and alcohol dependence in sustained recovery.  No opinion rendered regarding the etiology.

In May 2011 a VHA specialist rendered the opinion that the Veteran's history and presentation in the past are consistent with a diagnosis of personality disorder.  In opinion the physician noted that although the Veteran has been given diagnoses of major depressive disorder with psychotic features and schizophrenia, given the Veteran concurrent substance use and/or withdrawal and the documented pattern of his symptoms and his mental status examination, the supplied evidence does not support these diagnoses.  The physician reported that although the Veteran has reported some anxiety and nervousness in the past, it did not appear to reach the level of a significant anxiety disorder and may have been secondary to another factor such as substance use/withdrawal, personality disorder, and psychosocial stressors.

The VHA specialist stated that based upon the records it seems unlikely that the Veteran would have met the criteria for a substance abuse disorder prior to his entry to active duty.  The records do not reveal any reported substance use until after November 1980.  The physician noted that an opinion could not be rendered regarding whether the Veteran had a personality disorder prior to service because they are not usually diagnosed prior to the age of 18 with the exception of antisocial personality disorder and there is inadequate data present to render this opinion.

The VHA specialist opined that the Veteran's substance abuse disorder was less likely than not related to his active service.  The physician stated that the Veteran's personality disorder more likely than not had its onset in service.  The physician relied upon the Veteran's November 1980 treatment for a suicidal gesture and the assessing clinician's belief that it was not suicidal but a manipulative effort to avoid military duty.  The Veteran was noted in November 1980 to be fully responsible for his actions and to have no evidence of psychosis/neurosis.  He was diagnosed at the time with passive dependent personality.  Lastly, the VHA specialist opined that based upon a review of the file the Veteran did not have a primary psychotic illness that had its onset within one year of discharge from service.

The Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.  The service treatment records reveal that the Veteran was treated for a suicidal gesture in service; however, the Veteran was diagnosed with passive dependent personality and no other psychiatric disorder.  The post-service treatment notes reveal consistent diagnosis and treatment for a variety of psychiatric disorders including paranoid schizophrenia and depression.  However, there is no indication that any of these diagnosed psychiatric disabilities may be related to the Veteran's active service.  In addition, there is no diagnosis of PTSD of record.

In May 2011 a VHA specialist opined that the diagnoses of depression and schizophrenia were not supported by the evidence of record and, rather, the Veteran's psychiatric disorder was best diagnosed as a personality disorder and a substance abuse disorder.  The physician rendered the opinion that the Veteran's substance abuse disorder was unlikely to have existed prior to service and that an opinion could not be rendered regarding whether the Veteran's personality disorder predated service because there was insufficient evidence of record.  The physician further rendered the opinion that the Veteran's substance abuse disorder was less likely than not related to the Veteran's active service and that the Veteran's personality disorder at least as likely as not first manifested in service.  The Board notes that payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2010) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  As such, entitlement to service connection for a psychiatric disorder defined as a substance abuse disorder is not for consideration.

In regard to the Veteran's personality disorder, the Board notes that personality disorders are considered congenital or developmental defects, and they are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, service connection cannot be established for the Veteran's personality disorder.

Lastly, the VA medical expert opined that the Veteran did not manifest any psychosis within one year of separation from service.  As such, entitlement to service connection on a presumptive basis for a psychosis is not warranted.

As the preponderance of the evidence is against a finding that the Veteran has any psychiatric disorder, other than substance abuse disorder and personality disorder, that may be related to the Veteran's active service and since service connection for a substance abuse disorder and personality disorder are not for consideration, entitlement to service connection for a psychiatric disorder must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


